Citation Nr: 1131717	
Decision Date: 08/29/11    Archive Date: 09/07/11

DOCKET NO.  08-05 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for left shoulder degenerative joint disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran had active military service from June 1969 to May 1971.

This appeal to the Board of Veterans' Appeals (Board) arose from a February 2007 rating decision issued by the RO which in pertinent part denied the Veteran's request to reopen a claim for service connection for a left shoulder disorder.  The Veteran filed a notice of disagreement (NOD) in September 2007, and the RO issued a statement of the case (SOC) in January 2008.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) in January 2008.

In October 2009 the Board granted the Veteran's request to reopen the previously-denied claim for service connection for left shoulder disability, and remanded the merits claim for service connection to the RO, via the Appeals Management Center (AMC) in Washington, DC, for additional development of the evidence.  After completing the requested development, the AMC continued to deny the claim (as reflected in an August 2010 supplemental SOC (SSOC)) and returned the matter to the Board for further consideration.

In July 2009 the Veteran testified during a Board hearing before a Veterans Law Judge at the RO; a transcript of that hearing is of record.

For the reasons expressed below, the matter on appeal is being remanded to the RO.  VA will notify the Veteran when further action, on his part, is required.


REMAND

The Veterans Law Judge who conducted the July 2009 hearing is no longer employed at the Board.  The law requires that the Veterans Law Judge that conducted the Board hearing shall participate in making the final determination of the claim.  38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2010).  Thus, the Veteran was given the opportunity to request another Board hearing.  In June 2011, the Veteran indicated that he desired a Board hearing at the RO (Travel Board), or, in the alternative, a Board video-conference hearing. 

Pursuant to 38 C.F.R. § 20.700 (2010), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2002) (pertaining specifically to hearings before the Board).  As the RO schedules Travel Board and video-conference hearings, a remand of this matter for the requested hearing is warranted.  

Accordingly, this matter is hereby REMANDED to the RO for the following action:

The RO should schedule the Veteran for a Travel Board or video-conference hearing in accordance with his request.  The RO should notify the Veteran and his representative of the date and time of the hearing.  See 38 C.F.R. § 20.704(b) (2010).  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).

